 


109 HRES 363 IH: Requesting the President and directing the Secretary of State, the Secretary of Defense, the Director of the Central Intelligence Agency, and the Attorney General to transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution documents in the possession of the President and those officials relating to the disclosure of the identity and employment of Ms. Valerie Plame.
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 363 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Holt (for himself, Mr. Waxman, Mr. Lantos, Mr. Boswell, Mr. Reyes, Mr. Inslee, Mr. Tierney, Mrs. Maloney, Mr. Pallone, Mr. Van Hollen, Mr. McDermott, Mr. Serrano, Ms. Matsui, Mr. Berman, Mrs. Capps, Mrs. Tauscher, Mr. Price of North Carolina, Mr. Udall of New Mexico, Mr. Hastings of Florida, Mr. Kennedy of Rhode Island, Mr. Conyers, Ms. Waters, Mr. Rangel, Mr. Capuano, Mr. Andrews, Mr. Stark, Mr. Blumenauer, Mr. George Miller of California, Ms. Eshoo, Mr. Larson of Connecticut, Ms. McCollum of Minnesota, Mr. Wu, Mr. Owens, Mr. Bishop of New York, Mrs. Davis of California, Mr. Scott of Virginia, Mr. Ryan of Ohio, Mrs. McCarthy, Mr. McGovern, Mr. Grijalva, Mr. Markey, Mr. DeFazio, Mr. Schiff, Mr. Becerra, Mr. Clyburn, Mr. Clay, Mr. Doggett, Mr. Moran of Virginia, Mr. Payne, Ms. Eddie Bernice Johnson of Texas, and Ms. Woolsey) submitted the following resolution; which was referred to the Select Committee on Intelligence (Permanent Select), and in addition to the Committees on Armed Services, International Relations, and Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Requesting the President and directing the Secretary of State, the Secretary of Defense, the Director of the Central Intelligence Agency, and the Attorney General to transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution documents in the possession of the President and those officials relating to the disclosure of the identity and employment of Ms. Valerie Plame. 
 
 
That— 
(1)the President is requested to transmit to the House of Representatives not later than the date that is 14 days after the date of the adoption of this resolution, all documents, including telephone and electronic mail records, logs and calendars, personnel records, and records of internal discussions in the possession of the President relating to the disclosure of the identity of Ms. Valerie Plame as an employee of the Central Intelligence Agency during the period beginning on May 6, 2003, and ending on July 31, 2003;  
(2)the Secretary of State, the Secretary of Defense, the Director of the Central Intelligence Agency, and the Attorney General are each directed to transmit to the House of Representatives not later than such date, all documents, including telephone and electronic mail records, logs and calendars, and records of internal discussions in the possession of the Secretary of State, the Secretary of Defense, the Director of the Central Intelligence Agency, and the Attorney General, respectively, relating to such disclosure during such period; and 
(3)the Director of the Central Intelligence Agency, is directed to transmit to the House of Representatives not later than such date the results of any internal investigation by the Central Intelligence Agency into the disclosure of Ms. Valerie Plame as an employee of the Central Intelligence Agency, whether such results (or reports) are in draft or final form. 
 
